



EXHIBIT 10.1


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
(Amended and Restated as of May 19, 2017)
1.    Purpose. The purposes of the Guess?, Inc. 2004 Equity Incentive Plan (the
“Plan”) are to attract, retain and motivate officers and other key employees and
consultants of Guess?, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries (as hereinafter defined), to compensate them for their
contributions to the growth and profits of the Company and to encourage
ownership by them of stock of the Company.


2.    Definitions. For purposes of the Plan, the following terms shall be
defined as follows:


“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.


“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual (as hereinafter defined) in the form of Stock Options, Restricted
Stock Awards, Stock Units, Performance Share Awards, Performance Units, Special
Performance-Based Awards, Stock Appreciation Rights, or Dividend Equivalent
Rights.


“Award Agreement” means a written or electronic award agreement or notice
evidencing the terms of an Award in a form approved by the Committee and, in
each case and if and to the extent required by the Committee, which is executed
or otherwise electronically accepted by the Participant and by an officer on
behalf of the Company in such form and manner as the Committee may require, and
containing such terms and conditions as the Committee deems appropriate and that
are not inconsistent with the terms of the Plan.


“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.


“Board” means the Board of Directors of the Company.


“Change in Control” of the Company shall be deemed to have occurred when:


(A) any Person (other than (x) the Company, any Subsidiary of the Company, any
employee benefit plan of the Company or of any Subsidiary of the Company, or any
person or entity organized, appointed or established by the Company or any
Subsidiary of the Company for or pursuant to the terms of any such plan or (y)
Maurice Marciano or Paul Marciano, the members of their families, their
respective estates, spouses, heirs and any trust of which any one or more of the
foregoing are the trustors, the trustees and/or the beneficiaries, or any other
entity controlled by one or more of them (collectively, such persons, estates,
trusts, and entities referred


1

--------------------------------------------------------------------------------





to in this clause (y) the “Permitted Holders”)), alone or together with its
Affiliates and Associates (collectively, an “Acquiring Person”) shall become the
Beneficial Owner of both (i) thirty-five percent (35%) or more of the then
outstanding shares of Common Stock or the Combined Voting Power of the Company
(except pursuant to an offer for all outstanding shares of Common Stock at a
price and upon such terms and conditions as a majority of the Continuing
Directors determine to be in the best interests of the Company and its
shareholders (other than an Acquiring Person on whose behalf the offer is being
made)) and (ii) more shares of Common Stock or more Combined Voting Power of the
Company than are at such time Beneficially Owned by the Permitted Holders;


(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
who is a representative or nominee of an Acquiring Person) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (collectively, the “Continuing
Directors”) cease for any reason to constitute a majority of the Board;


(C) there is a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Surviving Entity (as defined in Section 17 hereof)
or any Parent of such Surviving Entity) more than 50% of the Combined Voting
Power of the Company, such Surviving Entity or the Parent of such Surviving
Entity outstanding immediately after such merger or consolidation; or


(D) there is a complete liquidation or dissolution of the Company or all or
substantially all of the Company’s assets are sold;


provided, however, that a Change in Control shall not be deemed to have occurred
in the event of (x) a sale or conveyance in which the Company continues as a
holding company of an entity or entities that conduct all or substantially all
of the business or businesses formerly conducted by the Company or (y) any
transaction undertaken for the purpose of incorporating the Company under the
laws of another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company’s capital stock. The foregoing definition of
“Change in Control” shall be effective as to Awards granted on or after the
Effective Date. “Change in Control” for purposes of Awards granted prior to the
Effective Date, as well as any employment agreement entered into by the Company
prior to the Effective Date that uses the term “Change in Control” as defined in
the Plan, shall have the meaning given to such term in the Plan as in effect
immediately prior to the Effective Date.


“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.




2

--------------------------------------------------------------------------------





“Combined Voting Power” means the combined voting power of the Company’s then
outstanding voting securities.


“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed by the Board (or a
subcommittee appointed by another committee acting within its delegated
authority) to administer the Plan. The Committee shall consist of at least two
directors or such number of directors as may be required under applicable law
and shall serve at the pleasure of the Board. The Board or another committee
(within its delegated authority) may delegate different levels of authority to
different committees or persons with administrative and grant authority under
this Plan, and the Board may also take any action within the authority of such a
Committee. “Committee” shall also mean the Board, if and to the extent the Board
assumes administration of the Plan.


“Common Stock” means the Common Stock, par value $.01 per share, of the Company
and such other securities or property as may become the subject of Awards under
this Plan, or may become subject to such Awards, pursuant to an adjustment made
under Section 16(b) of the Plan.


“Disability” means, with respect to any Participant and unless otherwise
provided by the Committee in the applicable Award Agreement, (i) a “total and
permanent disability” within the meaning of Section 22(e)(3) of the Code with
respect to Incentive Stock Options and, (ii) with respect to Awards other than
Incentive Stock Options, that as a result of incapacity due to physical or
mental illness, such Participant is, or is reasonably likely to become, unable
to perform his or her duties for more than six (6) consecutive months or six (6)
months in the aggregate during any twelve (12) month period.


“Eligible Individuals” means the individuals described in Section 7 who are
eligible for Awards under the Plan.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations thereunder.


“Fair Market Value” means, on any given date, the closing price of the shares of
Common Stock, as reported on the New York Stock Exchange for such date or, if
Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded; provided that if the Common Stock is not then traded on
the New York Stock Exchange, Fair Market Value means the fair market value
thereof as of the relevant date of determination as determined in accordance
with a valuation methodology approved by the Committee.


“Full-Value Award” means any Award under this Plan that is not a Stock Option or
Stock Appreciation Right.


“Incentive Stock Option” means a Stock Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.




3

--------------------------------------------------------------------------------





“Nonqualified Stock Option” means a Stock Option which is not an Incentive Stock
Option.


“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424(e) of the Code with respect to the relevant entity.


“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.


“Performance Share Award” means a conditional Award of shares of Common Stock
granted to an Eligible Individual pursuant to Section 11 hereof.


“Performance Unit” means a conditional Award to receive all or some portion of
the appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 12 hereof.


“Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act.


“Restricted Stock Award” means an Award of shares of Common Stock granted to an
Eligible Individual pursuant to Section 9 hereof.


“Restricted Stock Unit” means a Stock Unit subject to such conditions on vesting
and payout as the Committee may determine.


“Retirement” means retirement from active employment with the Company and its
Subsidiaries on or after the attainment of age 55, or such other retirement date
as may be approved by the Committee for purposes of the Plan and specified in
the applicable Award Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the
applicable rules and regulations thereunder.


“Special Performance-Based Award” means an Award granted under Section 13, the
issuance or payment of which is contingent upon, among any other conditions that
the Committee may prescribe and except as the Committee may otherwise provide in
the applicable Award Agreement, the attainment of performance objectives
specified by the Committee.


“Stock Appreciation Right” means an Award to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 10 hereof.


“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 hereof.


“Stock Unit” means a bookkeeping entry that serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment of
the Stock Unit grant.


4

--------------------------------------------------------------------------------







“Subsidiary” means (i) with respect to an Incentive Stock Option, any
corporation which is a “subsidiary corporation” within the meaning of Section
424(f) of the Code with respect to the Company or (ii) any other corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for the
purposes of the Plan.


“Ten Percent Shareholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, or of
a Parent or a Subsidiary.


3.    Administration of the Plan.


(a) The Plan shall be administered by the Committee. With respect to Awards
intended to satisfy the requirements for performance-based compensation under
Section 162(m) of the Code, this Plan shall be administered by a committee
consisting solely of two or more directors each of whom the Board has determined
is an outside director (as this requirement is applied under Section 162(m) of
the Code). Award grants, and transactions in or involving Awards, intended to be
exempt under Rule 16b-3 under the Exchange Act, should be duly and timely
authorized by the Board or a committee consisting solely of two or more
directors each of whom the Board has determined is a non-employee director (as
this requirement is applied under Rule 16b-3 promulgated under the Exchange
Act). To the extent required by any applicable listing agency, this Plan shall
be administered by a committee composed entirely of directors each of whom the
Board has determined is an independent director (within the meaning of the
applicable listing agency). However, the failure to satisfy any requirement set
forth in the preceding three sentences shall not affect the validity of any
action of any committee otherwise duly authorized and acting in the matter.


(b) The Committee shall have full power and authority, subject to the express
provisions hereof (including the no repricing provision below), to do all things
necessary or desirable in connection with the authorization of awards and the
administration of this Plan, including, without limitation, the authority (i) to
determine eligibility and select Participants from the Eligible Individuals,
(ii) to determine the type and form of Awards to be granted and to grant Awards
in accordance with the Plan, (iii) to determine the number of Shares subject to
each Award or the cash amount payable in connection with an Award, (iv) to
determine the price (if any) at which securities will be offered or awarded (in
the case of securities-based awards) and to determine the form in which such
price may be paid (which may include any form of consideration permitted by
applicable law including, without limitation, services rendered), (v) to
determine the terms and conditions of each Award, including, without limitation,
those related to any vesting, forfeiture, payment or exercisability provisions,
and including the authority to grant an Award that is fully-vested at grant,
(vi) to amend the terms and conditions of an Award, waive any right of the
Company with respect to an Award, accelerate, waive or extend the


5

--------------------------------------------------------------------------------





vesting or exercisability, or modify or extend the term of, any or all
outstanding Awards (in the case of Stock Options and Stock Appreciation Rights,
within the maximum ten-year term of such awards) in such circumstances as the
Committee may deem appropriate, subject to any required Participant consent
under Section 18, (vii) to specify and approve the form and provisions of the
Award Agreements delivered to Participants in connection with their Awards,
(viii) to determine whether, and the extent to which, adjustments are required
pursuant to Section 16 and to take any actions it may determine to be advisable
pursuant to Section 17, (ix) to acquire or settle rights under Awards (subject
to the no repricing provision below); (x) to construe and interpret any Award
Agreement delivered under the Plan, (xi) to prescribe, amend and rescind rules
and procedures relating to the Plan, (xii) to vary the terms of Awards to take
account of tax, securities law and other regulatory requirements of foreign
jurisdictions or any other factors or circumstances that the Committee may
determine to be appropriate and (xiii) to make all other determinations and to
formulate such procedures as may be necessary or advisable for the
administration of the Plan.


(c) The Committee shall have full power and authority, subject to the express
provisions hereof, to construe and interpret the Plan.


(d) Any action taken by, or inaction of, the Company, any Subsidiary, or the
Committee relating or pursuant to this Plan and within its authority hereunder
or under applicable law shall be within the absolute discretion of that entity
or body and shall be conclusive and binding upon all persons. Neither the Board
nor any Board committee, nor any member thereof or person acting at the
direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time. In making any determination or in taking or not taking any action
under this Plan, the Board or a Committee, as the case may be, may obtain and
may rely upon the advice of experts, including employees and professional
advisors to the Company. No director, officer or agent of the Company shall be
liable for any such action or determination taken or made or omitted in good
faith. The Committee may delegate ministerial, non-discretionary functions to
individuals who are officers or employees of the Company or to third parties.


(e) Notwithstanding the foregoing and except for an adjustment pursuant to
Section 16 or a repricing approved by shareholders, in no case may the Committee
(1) amend an outstanding Stock Option or Stock Appreciation Right to reduce the
exercise price or base price of the Award, (2) cancel, exchange, or surrender an
outstanding Stock Option or Stock Appreciation Right in exchange for cash or
other awards for the purpose of repricing the Award, or (3) cancel, exchange, or
surrender an outstanding Stock Option or Stock Appreciation Right in exchange
for a Stock Option or Stock Appreciation Right


6

--------------------------------------------------------------------------------





with an exercise or base price that is less than the exercise or base price of
the original Award.


4.    Duration of Plan. The Plan shall remain in effect until terminated by the
Board and thereafter until all Awards granted under the Plan are satisfied by
the issuance of shares of Common Stock or the payment of cash or are terminated
or expire under the terms of the Plan or under the Award Agreement entered into
in connection with the grant thereof. Notwithstanding the foregoing, no Awards
may be granted under the Plan after the tenth anniversary of the Effective Date
(as defined in Section 19(m)). After the termination of this Plan either upon
such stated expiration date or its earlier termination by the Board, no
additional Awards may be granted under this Plan, but previously granted Awards
(and the authority of the Committee with respect thereto, including the
authority to amend such Awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.


5.    Shares of Stock Subject to the Plan.


(a) The number of shares of Common Stock that may be issued under the Plan
pursuant to Awards shall not exceed, in the aggregate, 29,100,000 shares (the
“Share Limit”). Such shares may be either authorized but unissued shares,
treasury shares or any combination thereof.


(b) Shares issued under the Plan in respect of any Full-Value Award granted
under the Plan on or after May 1, 2017 shall be counted against the foregoing
Share Limit as 3.54 shares for every one share issued in connection with such
Award.


(c) To the extent that an Award is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the Share Limit and
shall again be available for subsequent Awards under this Plan.


(d) Except as provided in the next sentence, shares that are subject to or
underlie Awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall not count against the Share
Limit and shall again be available for subsequent Awards under this Plan. Shares
that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Stock Option or Stock Appreciation Right
granted under this Plan, as well as any shares exchanged by a Participant or
withheld by the Company or one of its Subsidiaries to satisfy the tax
withholding obligations related to any Stock Option or Stock Appreciation Right
granted under this Plan, shall count against the Share Limit and shall not be
available for subsequent Awards under this Plan. Shares of Common Stock that are
exchanged by a Participant or withheld by the Company as full or partial payment
in connection with any Full-Value Award granted under this Plan, as well as any
shares exchanged by a Participant or withheld by the Company or one of its
Subsidiaries to satisfy the minimum tax withholding obligations related to any
Full-Value Award granted under this Plan, shall


7

--------------------------------------------------------------------------------





not count against the Share Limit and shall be available for subsequent Awards
under this Plan.


(e) In the event that shares of Common Stock are delivered in respect of a
Dividend Equivalent Right granted under this Plan, the number of shares
delivered with respect to the Award shall be counted against the Share Limit
(applying, for any such issuance on or after May 1, 2017, the counting rule of
Section 5(b)). (For purposes of clarity, if 1,000 Dividend Equivalent Rights are
granted and outstanding when the Company pays a dividend, and 50 shares are
delivered on or after May 1, 2017 in payment of those rights with respect to
that dividend, 177 shares shall be counted against the Share Limit.)


(f) To the extent that shares of Common Stock are delivered pursuant to the
exercise of a Stock Appreciation Right or Stock Option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the Share Limit, as opposed to only counting the shares issued.
(For purposes of clarity, if a Stock Appreciation Right relates to 100,000
shares, is to be settled in shares of Common Stock, and is exercised in full at
a time when the payment due to the Participant is 15,000 shares, 100,000 shares
shall be charged against the Share Limit with respect to such exercise.)


(g) The Company may not increase the Share Limit by repurchasing shares of
Common Stock on the market (by using cash received through the exercise of stock
options or otherwise). The Share Limit, as well as each share limit in Section
6, is subject to adjustment as provided in Section 16(b). The foregoing
adjustments to the share limits of this Plan in Sections 5(b) through this
Section 5(g) are subject to any applicable limitations under Section 162(m) of
the Code with respect to Awards intended as performance-based compensation
thereunder.


(h) As to shares subject to a Full-Value Award granted under this Plan that
become available on or after May 1, 2017 for subsequent Awards under this Plan
pursuant to Section 5(c) or 5(d), such shares shall restore the Share Limit on
an equivalent basis of 3.54 shares for every one share subject to the Award that
becomes so available.


(i) Unless otherwise provided by the Committee, no fractional shares shall be
delivered under the Plan. The Committee may pay cash in lieu of any fractional
shares in settlements of Awards under this Plan.


6.    Additional Share Limits. The following limits also apply with respect to
Awards granted under this Plan:


(a) In accordance with the requirements under Section 162(m) of the Code, no
Eligible Individual shall receive grants of Stock Options and Stock Appreciation
Rights with respect to an aggregate of more than 1,000,000 shares of Common
Stock in any calendar year.




8

--------------------------------------------------------------------------------





(b) The maximum number of shares of Common Stock that may be delivered pursuant
to options qualified as Incentive Stock Options granted under this Plan is
10,000,000 shares.


(c) Additional limits with respect to Special Performance-Based Awards are set
forth in Section 13.


7.    Eligible Individuals. Awards may be granted by the Committee only to those
persons who the Committee determines to be Eligible Individuals. An “Eligible
Individual” is any person who is (a) an officer of the Company or any of its
Subsidiaries, (b) an employee of the Company or any of its Subsidiaries or (c)
an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Company or its Subsidiaries in a capital-raising transaction
or as a market maker or promoter of the Company’s or its Subsidiaries’
securities) to the Company or any of its Subsidiaries and who is selected to
participate in this Plan by the Committee; provided, however, that a person who
is otherwise an Eligible Individual under clause (c) above may participate in
this Plan only if such participation would not adversely affect either the
Company’s eligibility to use Form S-8 to register under the Securities Act the
offering and sale of shares issuable under this Plan by the Company or its
Subsidiaries or the Company’s compliance with any other applicable laws. A
Participant may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine. Awards may be granted singly, in combination or in
tandem. Awards also may be made in combination or in tandem with, in replacement
of, as alternatives to, or as the payment form for grants or rights under any
other employee or compensation plan of the Company or its Subsidiaries.


8.    Stock Options. Stock Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Stock Options; provided that only
employees may be granted Incentive Stock Options. Stock Options granted under
the Plan shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:


(a) Award Agreement. Stock Options shall be evidenced by an Award Agreement in
such form and containing such terms and conditions as the Committee deems
appropriate and which are not inconsistent with the terms of the Plan, and shall
indicate if the option is intended as an Incentive Stock Option.


(b) Terms of Stock Options Generally. Subject to the terms of the Plan and the
applicable Award Agreement, each Stock Option shall entitle the Participant to
whom such Stock Option was granted to purchase, upon payment of the relevant
exercise price, the number of shares of Common Stock specified in the Award
Agreement.


(c) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and set forth in the Award Agreement; provided, however, that the exercise price
per share of a Stock Option shall not be less than one hundred percent (100%) of
the Fair Market Value


9

--------------------------------------------------------------------------------





of a share of Common Stock on the date of grant (110% in the case of an
Incentive Stock Option granted to a Ten Percent Shareholder), subject to
adjustment as contemplated by Section 16(b).


(d) Option Term. The term of each Stock Option shall be fixed by the Committee
and set forth in the Award Agreement; provided, however, that a Stock Option
shall not be exercisable after the expiration of ten (10) years after the date
the Stock Option is granted (five (5) years in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder).


(e) Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee. In no case, unless otherwise provided by the Committee, may a Stock
Option be exercised as to less than 100 shares at any one time (or the remaining
shares covered by the Stock Option if less than 100) during the term of the
Stock Option. The Committee may provide that Stock Options shall be exercisable
in whole or in part based upon length of service or attainment of specified
performance criteria or such other conditions as the Committee may prescribe, or
the Committee may provide that a Stock Option shall be vested and exercisable
upon grant. The Committee, in its sole discretion, may provide for the
acceleration of vesting of a Stock Option, in whole or in part, based on such
factors or criteria (including specified performance criteria) as the Committee
may determine.


(f) Method of Exercise. The exercise provisions of this Section 8(f) apply to a
Stock Option unless otherwise provided by the Committee in the applicable Award
Agreement. A Stock Option may be exercised, in whole or in part, by giving
written notice of exercise to the Secretary of the Company specifying the number
of shares to be purchased, and containing any representations required by the
Committee. Such notice shall be accompanied by payment in full of the exercise
price either by cash, certified or bank check, or other instrument acceptable to
the Committee. As determined by the Committee in its sole discretion, payment of
the exercise price may also be made in full or in part by tendering to the
Company shares of Common Stock (having a Fair Market Value as of the date of
exercise of such Stock Option equal to the exercise price (or such portion
thereof)). Common Stock used to pay the exercise price may be shares that are
already owned by the Participant, or the Company may withhold shares of Common
Stock that would otherwise have been received by the Participant upon exercise
of the Stock Option. Unless and until otherwise provided by the Committee and in
accordance with procedures established by the Company for this purpose from time
to time, a Participant may exercise an Option through a “cashless exercise”
procedure involving a third-party broker who provides financing for the purpose
of (or otherwise facilitates) the purchase or exercise of Awards. The manner in
which the exercise price may be paid may be subject to certain conditions
specified by the Committee, including, without limitation, conditions intended
to avoid the imposition of liability against the individual under Section 16 of
the Exchange Act and compliance with applicable law. If requested by the
Committee, the Participant shall deliver the Award Agreement evidencing an
exercised


10

--------------------------------------------------------------------------------





Stock Option to the Secretary of the Company, who shall endorse thereon a
notation of such exercise and return such Award Agreement to the Participant
exercising the Option.


(g) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to any shares of Common Stock issuable upon exercise of a Stock
Option until shares of Common Stock (either in certificate or book entry form)
shall have been issued to the Participant and, subject to Section 16(b), no
adjustment shall be made for dividends or distributions or other rights in
respect of any share for which the record date is prior to the date on which the
Participant shall become the holder of record thereof.


(h) Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, if the aggregate Fair Market Value (determined
as of the date the Incentive Stock Option is granted) of the number of shares
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year under all plans of the Company or a
Parent or Subsidiary exceeds One Hundred Thousand Dollars ($100,000) or such
other limit as may be required by the Code, such Incentive Stock Options shall
be treated, to the extent of such excess, as Nonqualified Stock Options.


9.    Restricted Stock Awards. Restricted Stock Awards granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:


(a) Award Agreement. Restricted Stock Awards shall be evidenced by an Award
Agreement in such form and containing such restrictions, terms and conditions as
the Committee deems appropriate and which are not inconsistent with the terms of
the Plan, including, without limitation, any applicable restrictions on the
sale, assignment, transfer or other disposition of such shares that the
Committee may prescribe and any applicable conditions that the Committee may
prescribe regarding the vesting and/or forfeiture of such shares. The Committee
may determine that a Restricted Stock Award shall be fully vested at grant
(including, without limitation in the form of a stock bonus).


(b) Terms of Restricted Stock Awards Generally. Restricted Stock Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Restricted Stock Awards may be granted for any lawful consideration
approved and deemed appropriate by the Committee, including without limitation,
services rendered by the Participant. Restricted Stock Awards may be granted
alone or in addition to other Awards under the Plan. Subject to the terms of the
Plan, the Committee shall determine the number of shares of Common Stock subject
to each Restricted Stock Award granted to a Participant, and the Committee may
impose different terms and conditions on any particular Restricted Stock Award
granted to any Participant. Subject to the following sentence, the Committee, in
its sole discretion, may provide for the lapse of any applicable restrictions in
installments and may waive or accelerate such restrictions in whole or in part,
based on such factors or criteria, including specified performance criteria, as
the Committee may determine. Upon expiration of any applicable restriction


11

--------------------------------------------------------------------------------





period or lapse of any restrictions, the Participant shall be vested in the
Restricted Stock Award, or applicable portion thereof.


(c) Evidence of Ownership. At the time of grant, the Company shall, in its
discretion, issue to each Participant receiving a Restricted Stock Award either:
(i) a certificate or certificates in respect of such shares of Common Stock or
(ii) uncertificated shares in book entry form. In either case, such shares shall
be registered in the name of such Participant, and shall bear an appropriate
legend or notation, as applicable, referring to the terms, conditions and
restrictions applicable to such Award. The Committee may require that, as a
condition of any Restricted Stock Award: (x) the Participant shall have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award and (y) shares evidencing such Restricted Stock Award (if in
certificate form) be held in custody by the Company until the restrictions
thereon have lapsed.


(d) Rights as Shareholder. Except as otherwise provided by the Committee in its
sole discretion, a Participant shall have, with respect to the shares of Common
Stock received under a Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the shares and, subject
to Section 9B, the right to receive any cash dividends. Stock dividends issued
with respect to shares covered by a Restricted Stock Award shall be treated as
additional shares under the Restricted Stock Award and shall be subject to the
same restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued.


9A. Stock Units. Awards of Stock Units granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the Plan, as the Committee shall deem
appropriate:


(a) Terms and Conditions of Stock Units Generally; Award Agreement. The
Committee may, in its discretion, (1) authorize and grant to any Eligible
Individual an Award of Stock Units, (2) credit to any Eligible Employee Stock
Units, (3) permit an Eligible Employee to irrevocably elect to defer by means of
Stock Units or receive in Stock Units all or a portion of any Award hereunder,
or (4) grant Stock Units in lieu of, in exchange for, in respect of, or in
addition to any other compensation or Award under this Plan. The specific terms,
conditions, and provisions relating to each Stock Unit grant or election,
including any applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement and any relevant Company
bonus, performance or other service or deferred compensation plan, in form
substantially as approved by the Committee. The Committee may determine that an
Award of Stock Units shall be fully vested at grant. The Committee, in its sole
discretion, may provide for the acceleration of vesting of an Award of Stock
Units, in whole or in part, based on such factors or criteria (including
specified performance criteria) as the Committee may determine.




12

--------------------------------------------------------------------------------





(b) Payment of Awards. The Committee, in the applicable Award Agreement or other
award agreement or the relevant Company deferred compensation plan, may permit
an Eligible Individual to elect the form and time of payout of vested Stock
Units on such conditions or subject to such procedures as the Committee may
impose, and may permit Stock Unit offsets or other provisions for payment of any
applicable taxes that may be due on the crediting, vesting or payment in respect
of the Stock Units.


(c) Dividend Equivalent Rights. In its discretion, the Committee may grant to
any Eligible Individual “Dividend Equivalent Rights” concurrently with the grant
of any Award of Stock Units, on such terms as set forth by the Committee in the
applicable Award Agreement. Dividend Equivalent Rights shall be based on all or
part of the amount of dividends declared on shares of Common Stock and shall be
credited as of dividend payment dates during the period between the date of
grant (or such later date as the Committee may set) and the date the Award of
Stock Units expires (or such earlier date as the Committee may set), as
determined by the Committee. Dividend Equivalent Rights shall be payable in cash
or shares of Common Stock, and may be subject to such conditions, as may be
determined by the Committee.


(d) Cancellation of Restricted Stock Units. Unless the Committee otherwise
expressly provides, and subject to Section 14 hereof, Restricted Stock Units
that remain subject to any conditions to vesting at the time of termination of
employment or service or are subject to other conditions to vesting that have
not been satisfied by the time specified in the applicable Award Agreement shall
not vest and shall be cancelled, unless the Committee otherwise provides in or
by amendment to the applicable terms of the Award.


(e) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to an Award of Stock Units. Stock Units may, however, by express
provision in the applicable Award Agreement, entitle a Participant to Dividend
Equivalent Rights as provided under Section 9A(c) hereof.


9B.     Dividend Equivalent Rights. In addition to Dividend Equivalent Rights
contemplated by Section 9A(c), Dividend Equivalent Rights may be granted as a
separate Award or in connection with another Award under this Plan; provided,
however, that Dividend Equivalent Rights may not be granted in connection with a
Stock Option or Stock Appreciation Right granted under this Plan. In addition,
any dividends and/or Dividend Equivalent Rights as to the unvested portion of a
Restricted Stock Award that is subject to performance-based vesting requirements
or the unvested portion of a Stock Unit Award that is subject to
performance-based vesting requirements will be subject to termination and
forfeiture to the same extent as the corresponding portion of the Award to which
they relate.


10.    Stock Appreciation Rights. Stock Appreciation Rights granted under the
Plan shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Committee shall deem appropriate.




13

--------------------------------------------------------------------------------





(a) Award Agreement. Stock Appreciation Rights shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.


(b) Terms of Stock Appreciation Rights Generally. Subject to the terms of the
Plan and the applicable Award Agreement, each Stock Appreciation Right shall
entitle the Participant to whom such Stock Appreciation Right was granted to
receive, upon exercise thereof, the amount specified in Section 10(e). A Stock
Appreciation Right may be granted alone or in addition to other Awards, or in
tandem with a Stock Option. If granted in tandem with a Stock Option, a Stock
Appreciation Right shall cover the same number of shares of Common Stock as
covered by the Stock Option (or such lesser number of shares as the Committee
may determine).


(c) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Appreciation Right shall be determined by the Committee at the time of
grant and set forth in the Award Agreement; provided, however, that the exercise
price per share of a Stock Appreciation Right shall not be less than one hundred
percent (100%) of the Fair Market Value of a share of Common Stock on the date
of grant, subject to adjustment as contemplated by Section 16(b).


(d) Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. A Stock Appreciation
Right granted in tandem with a Stock Option shall be exercisable only at such
time or times and to the extent the related Stock Option shall be exercisable,
and shall have the same term and exercise price as the related Stock Option. A
Stock Appreciation Right unrelated to a Stock Option shall contain such terms
and conditions as to exercisability and duration as the Committee shall
determine, but in no event shall any such Stock Appreciation Right have a term
of greater than ten (10) years. The Committee may provide that a Stock
Appreciation Right shall be fully vested and exercisable upon grant. The
Committee, in its sole discretion, may provide for the acceleration of vesting
of a Stock Appreciation Right, in whole or in part, based on such factors or
criteria (including specified performance criteria) as the Committee may
determine. Upon exercise of a Stock Appreciation Right granted in tandem with a
Stock Option, the related Stock Option shall be cancelled automatically to the
extent of the number of shares covered by such exercise, and such shares shall
no longer be available for grant under the Plan. If the related Stock Option is
exercised as to some or all of the shares covered by the tandem grant, the
related Stock Appreciation Right shall be cancelled automatically to the extent
of the number of shares covered by the Stock Option exercise. A Stock
Appreciation Right granted in tandem with an Incentive Stock Option may be
exercised only when the Fair Market Value of the Common Stock subject to the
Incentive Stock Option exceeds the exercise price of such Stock Option.


(e) Amount of Payment. In the event a Participant exercises a Stock Appreciation
Right, such Participant shall be entitled to receive an amount determined by
multiplying (a) the positive difference (if any) between the Fair Market Value
of one share of


14

--------------------------------------------------------------------------------





Common Stock on the date of exercise and the exercise price per share specified
for the Stock Appreciation Right by (b) the number of shares in respect of which
the Stock Appreciation Right shall have been exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Award Agreement
at the time the Stock Appreciation Right is granted.


(f) Form of Payment. Payment upon exercise of a Stock Appreciation Right shall
be made in cash, in shares of Common Stock, or some combination thereof, as the
Committee shall determine in its sole discretion.


(g) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to any Stock Appreciation Right unless and until shares of Common
Stock (either in certificate or book entry form) are issued to the Participant
as payment upon exercise of such Stock Appreciation Right, and, subject to
Section 16(b), no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof.


11.    Performance Share Awards. Performance Share Awards granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:


(a) Award Agreement. Performance Share Awards shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.
Each Award Agreement shall set forth the number of shares of Common Stock to be
received by a Participant upon satisfaction of certain specified performance
criteria and subject to such other terms and conditions as the Committee deems
appropriate.


(b) Terms of Performance Share Awards Generally. Performance Share Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Performance Share Awards may be granted for such consideration as the
Committee deems appropriate including, without limitation, services rendered by
the Participant. Performance Share Awards may be granted alone or in addition to
other Awards under the Plan. Subject to the terms of the Plan, the Committee
shall determine the number of shares of Common Stock subject to each Performance
Share Award granted to a Participant.


(c) Performance Goals. Performance Share Awards may provide that, in order for a
Participant to be entitled to receive shares of Common Stock under such Award,
the Company, a Subsidiary, an applicable division or business unit of any of
them, and/or the Participant must achieve one or more specified performance
goals (“Performance Goals”) over a designated performance period (“Performance
Period”) or satisfy such other vesting criteria as the Committee may prescribe.
The Performance Goal(s) and


15

--------------------------------------------------------------------------------





Performance Period shall be established by the Committee in its sole discretion.
The Committee may establish the Performance Goals for each Performance Period
before or after the commencement of the Performance Period. In setting
Performance Goals, the Committee may use such measures as it deems appropriate
(including, without limitation, any of the Business Criterion set forth in
Section 13) and it may adjust the performance objectives (or performance) to
reflect any circumstances it deems appropriate (including, without limitation,
any adjustment event referenced in Section 13). The extent to which a
Participant is entitled to payment of a Performance Share Award at the end of
the Performance Period shall be determined by the Committee, in its sole
discretion, based on the Committee’s determination of whether the Performance
Goals established by the Committee in the granting of such Performance Share
Award have been met. The Committee, in its sole discretion, may provide for the
acceleration of vesting of a Performance Share Award, in whole or in part, based
on such factors or criteria (including specified performance criteria) as the
Committee may determine.


(d) Payment of Awards. Payment in settlement of a Performance Share Award shall
be made as soon as practicable following the conclusion of the respective
Performance Period, or at such other time as the Committee shall determine, in
shares of Common Stock.


(e) Rights as Shareholder. Except as otherwise provided by the Committee in the
applicable Award Agreement, a Participant shall have no rights as a shareholder
with respect to a Performance Share Award until shares of Common Stock (either
in certificate or book entry form) shall have been issued to the Participant
following the conclusion of the Performance Period, and, subject to Section
16(b), no adjustment shall be made for dividends or distributions or other
rights in respect of any share for which the record date is prior to the date on
which the Participant shall become the holder of record thereof.


12.    Performance Units. Awards of Performance Units shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem appropriate:


(a) Award Agreement. Awards of Performance Units shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.


(b) Terms of Performance Units Generally. Each Performance Unit shall entitle
the Participant to whom such Performance Unit was granted to receive, upon
satisfaction of certain specified performance criteria and subject to such other
terms and conditions as the Committee deems appropriate, the amount specified in
Section 12(d). Performance Units may be granted alone or in addition to other
Awards under the Plan.


(c) Performance Goals. Awards of Performance Units may provide that, in order
for a Participant to be entitled to payment under such Award, the Company, a
Subsidiary, an applicable division or business unit of any of them, and/or the
Participant must


16

--------------------------------------------------------------------------------





achieve one or more specified Performance Goals over a designated Performance
Period or satisfy such other vesting criteria as the Committee may prescribe.
The Performance Goal(s) and Performance Period shall be established by the
Committee in its sole discretion. The Committee may establish the Performance
Goals for each Performance Period before or after the commencement of the
Performance Period. In setting Performance Goals, the Committee may use such
measures as it deems appropriate (including, without limitation, any of the
Business Criterion set forth in Section 13) and it may adjust the performance
objectives (or performance) to reflect any circumstances it deems appropriate
(including, without limitation, any adjustment event referenced in Section 13).
The extent to which a Participant is entitled to payment of a Performance Unit
Award at the end of the Performance Period shall be determined by the Committee,
in its sole discretion, based on the Committee’s determination of whether the
Performance Goals established by the Committee in the granting of such
Performance Unit Award have been met. The Committee, in its sole discretion, may
provide for the acceleration of vesting of a Performance Unit, in whole or in
part, based on such factors or criteria (including specified performance
criteria) as the Committee may determine.


(d) Payment of Awards. Payment in settlement of a Performance Unit Award shall
be made as soon as practicable following the conclusion of the respective
Performance Period, or at such other time as the Committee shall determine, in
cash. The amount of any such payment shall be determined by multiplying (i) the
difference between the Fair Market Value of one share of Common Stock on the
relevant date and the price per share specified for the Performance Unit by (ii)
the number of Performance Units. Notwithstanding the foregoing, the Committee
may limit in any manner the amount payable with respect to any Performance Unit
by including such a limit in the Award Agreement at the time the Performance
Unit is granted.


(e) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to an Award of Performance Units.


13.    Special Performance-Based Awards.


(a) General Provisions. Without limiting the generality of the foregoing, and in
addition to qualifying awards granted under other provisions of this Plan (i.e.,
Stock Options or Stock Appreciation Rights granted with an exercise price not
less than Fair Market Value at the applicable date of grant for Section 162(m)
purposes to Eligible Individuals who are key employees or officers of the
Company or any of its Subsidiaries (“Presumptively Qualifying Awards”)), the
Committee may authorize and grant to any Eligible Individual who is a key
employee or an officer of the Company or any of its Subsidiaries, other cash or
stock-related performance-based awards, including “performance-based” awards
within the meaning of Section 162(m) of the Code (“Special Performance-Based
Awards”), whether in the form of restricted stock, stock appreciation rights,
performance stock, performance units, cash-denominated awards, or other rights,
whether or not related to stock values or appreciation, and whether payable in
cash, Common Stock or a combination thereof. If the Award (other than a


17

--------------------------------------------------------------------------------





Presumptively Qualifying Award) is intended as performance-based compensation
under Section 162(m) of the Code, the grant, vesting, exercisability or payment
of the Special Performance-Based Award may depend on the degree of achievement
for the Company on a consolidated, Subsidiary, segment, division or business
unit basis (or any combination of the foregoing) with reference to one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
(including, without limitation, relative to the performance of one or more other
companies or upon comparisons of any of the indicators of performance relative
to one or more other companies) basis, any of which may also be expressed as a
growth or decline measure relative to an amount or performance for a prior date
or period). The “Business Criterion” mean any of the following: net earnings
(before or after interest, taxes, depreciation and/or amortization), operating
earnings or income (before or after taxes), absolute and/or relative return on
equity or assets or on net investment income, cost containment or reduction,
earnings per share, cash flow (which means cash and cash equivalents derived
from either net cash flow from operations or net cash flow from operations,
financing and investing activities), pretax profits, earnings growth, stock
price, stock price growth, total stockholder return, gross or net profit margin,
operating margin, gross revenue or revenue growth, sales (including same store
or comparable sales) or sales growth, or any combination thereof. To qualify
Awards as performance-based under Section 162(m), the applicable Business
Criteria and specific performance goal or goals (“targets”) must be established
and approved by the Committee during the first 90 days of the performance period
(and, in the case of a performance periods of less than one year, in no event
after 25% or more of the performance period has elapsed) and while the
performance relating to such targets remains substantially uncertain within the
meaning of 162(m) of the Code. The terms of the Special Performance-Based Awards
may specify the manner, if any, in which performance targets (or the applicable
measure of performance) shall be adjusted: to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses; to exclude restructuring
and/or other nonrecurring charges; to exclude the effects of financing
activities; to exclude exchange rate effects; to exclude the effects of changes
to accounting principles; to exclude the effects of any statutory adjustments to
corporate tax rates; to exclude the effects of any items of an unusual nature or
of infrequency of occurrence; to exclude the effects of acquisitions or joint
ventures; to exclude the effects of discontinued operations; to assume that any
business divested achieved performance objectives at targeted levels during the
balance of a performance period following such divestiture or to exclude the
effects of any divestiture; to exclude the effect of any event or transaction
referenced in Section 16; to exclude the effects of stock-based compensation; to
exclude the award of bonuses; to exclude amortization of acquired intangible
assets; to exclude impairment charges for stores, goodwill, intangibles or other
assets; to exclude litigation-related charges or accruals; to exclude the effect
of any other unusual, non-recurring gain or loss, non-operating item or other
extraordinary item; to exclude the costs associated with any of the foregoing or
any potential transaction that if consummated would constitute any of the
foregoing; to include any of the foregoing items; or to exclude or include other
items specified by the Committee at the time of


18

--------------------------------------------------------------------------------





establishing the targets. The applicable performance measurement period may be
not less than three months nor more than 10 years.


(b) Maximum Award. Grants or awards under this Section 13 may be paid in cash or
stock or any combination thereof. Grants of Stock Options and Stock Appreciation
Rights to any one Participant in any one calendar year shall be subject to the
limit set forth in Section 6(a) of the Plan. The maximum number of shares of
Common Stock which may be subject to Special Performance-Based Awards (including
Special Performance-Based Awards payable in shares of Common Stock and Special
Performance-Based Awards payable in cash where the amount of cash payable upon
or following vesting of the award is determined with reference to the Fair
Market Value of a share of Common Stock at such time) that are granted to any
one Participant in any one calendar year shall not exceed 1,000,000 shares,
either individually or in the aggregate, subject to adjustment as provided in
Section 16(b); provided that this limit shall not apply to Stock Options and
Stock Appreciation Rights (which are covered by the limit of Section 6(a)). The
aggregate amount of compensation to be paid to any one Participant in respect of
all Special Performance-Based Awards payable only in cash (excluding cash awards
covered by the preceding sentence where the cash payment is determined with
reference to the Fair Market Value of a share of Common Stock upon or following
the vesting of the award) and paid to that Participant in any one fiscal year of
the Company shall not exceed $5,000,000. Awards that are cancelled during the
year shall be counted against these limits to the extent permitted by Section
162(m) of the Code.


(c) Committee Certification. Except as otherwise permitted to qualify as
performance-based compensation under Section 162(m) and to the extent the
compensation is intended to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code, before any Special Performance-Based
Award under this Section 13 is paid, the Committee must certify that the
performance standard, target(s), and the other material terms of the Special
Performance-Based Award were in fact satisfied.


(d) Terms and Conditions of Awards. The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 13, including the authority to reduce Awards, to determine payout
schedules and the extent of vesting or to pay no Awards, in its sole discretion,
if the Committee preserves such authority at the time of grant by language to
this effect in its authorizing resolutions or otherwise. The Committee may
provide that in the event a Participant terminates employment or service for any
one or more reason, the Participant shall forfeit all rights to any outstanding
Award.


(e) Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Committee’s authority to
grant new awards that are intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code (other than Stock Options and
Stock Appreciation Rights) shall terminate upon the first meeting of the
Company’s


19

--------------------------------------------------------------------------------





shareholders that occurs in the fifth year following the year in which the
Effective Date occurs.


14.    Termination of Employment.


(a) Death, Disability or Retirement. Except as may otherwise be provided by the
Committee in its sole discretion at the time of grant or subsequent thereto, if
a Participant’s employment with the Company and its Subsidiaries terminates by
reason of death, Disability or Retirement, (i) any Stock Option or Stock
Appreciation Right held by the Participant may thereafter be exercised, to the
extent it was exercisable on the date of termination, for a period (the
“Exercise Period”) of one year from the date of such death, Disability or
Retirement or until the expiration of the stated term of the Stock Option or
Stock Appreciation Right, whichever period is shorter, and to the extent not
exercisable on the date of termination of employment, such Stock Option or Stock
Appreciation Right shall be forfeited; provided, however, that if a Participant
terminates employment by reason of Retirement and such Participant holds an
Incentive Stock Option, the Exercise Period shall not exceed the shorter of
three months from the date of Retirement and the remainder of the stated term of
such Incentive Stock Option; provided further, however, that if the Participant
dies during the Exercise Period, any unexercised Stock Option or Stock
Appreciation Right held by such Participant may (unless otherwise provided by
the Committee in the applicable Award Agreement) thereafter be exercised to the
extent it was exercisable on the date of Disability or Retirement, by the legal
representative of the estate or legatee of the Participant under the will of the
Participant, for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option or Stock Appreciation Right,
whichever period is shorter (or, in the case of an Incentive Stock Option, for a
period equal to the remainder of the Exercise Period), (ii) with respect to a
Restricted Stock Award, if such termination is prior to the end of any
applicable restriction period, the number of shares of Common Stock subject to
such Award which have not become vested as of the date of death, Disability or
Retirement shall be forfeited, (iii) with respect to a Restricted Stock Unit
Award, if such termination is prior to the end of any applicable conditions to
vesting, the number of Restricted Stock Units subject to such Award that have
not become vested as of the date of death, Disability or Retirement shall be
forfeited and (iv) with respect to a Performance Share Award, a Performance Unit
Award, or a Special Performance-Based Award, if such termination is prior to the
end of any applicable Performance Period, the number of shares of Common Stock
subject to such Award which have not been earned or the corresponding Award
payment, as the case may be, as of the date of death, Disability or Retirement
shall be forfeited. In determining whether to exercise its discretion under the
first sentence of this Section 14(a) with respect to an Incentive Stock Option
the Committee may consider the provisions of Section 422 of the Code.
Notwithstanding any longer exercise period otherwise contemplated by this
Section 14, each Stock Option and Stock Appreciation Right shall be subject to
earlier termination pursuant to Section 17.


(b) Other Terminations. Unless the Committee determines otherwise in its sole
discretion at the time of grant or subsequent thereto, if a Participant’s
employment with


20

--------------------------------------------------------------------------------





the Company and its Subsidiaries terminates for any reason other than death,
Disability or Retirement, (i) any Stock Option or Stock Appreciation Right held
by the Participant may thereafter be exercised, to the extent it was exercisable
on the date of termination, for a period of sixty (60) days from the date of
such termination of employment or until the expiration of the stated term of
such Stock Option or Stock Appreciation Right, whichever period is shorter, and
to the extent not exercisable on the date of termination of employment, such
Stock Option or Stock Appreciation Right shall be forfeited, and (ii) with
respect to a Restricted Stock Award, if such termination is prior to the end of
any applicable restriction period, the number of shares of Common Stock subject
to such Award which have not become vested as of the date of termination shall
be forfeited, (iii) with respect to a Restricted Stock Unit Award, if such
termination is prior to the end of any applicable conditions to vesting, the
number of Restricted Stock Units subject to such Award that have not become
vested as of the date of termination shall be forfeited and (iv) with respect to
a Performance Share Award, a Performance Unit Award, or a Special
Performance-Based Award, if such termination is prior to the end of any
applicable Performance Period, the number of shares of Common Stock subject to
such Award which have not been earned or the corresponding Award payment, as the
case may be, as of the date of termination shall be forfeited. In determining
whether to exercise its discretion under the first sentence of this Section
14(b) with respect to an Incentive Stock Option, the Committee may consider the
provisions of Section 422 of the Code. Notwithstanding any longer exercise
period otherwise contemplated by this Section 14, each Stock Option and Stock
Appreciation Right shall be subject to earlier termination pursuant to Section
17.


(c) Events Not Deemed Terminations of Service; Effect of Change of Subsidiary
Status. Unless Company policy or the Committee otherwise provides, the
employment relationship shall not be considered terminated in the case of (a)
sick leave, (b) military leave, or (c) any other leave of absence authorized by
the Company or one of its Subsidiaries or the Committee; provided that unless
reemployment upon the expiration of such leave is guaranteed by contract or law,
such leave is for a period of not more than 90 days. In the case of any employee
of the Company or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Company or
one of its Subsidiaries may be suspended until the employee returns to service,
unless the Committee otherwise provides or applicable law otherwise requires. In
no event shall an award be exercised after the expiration of the term set forth
in the award agreement. For purposes of this Plan and any award, if an entity
ceases to be a Subsidiary of the Company a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Individual in
respect of such Subsidiary who does not continue as an Eligible Individual in
respect of another entity within the Company after giving effect to the
Subsidiary’s change in status unless that Subsidiary is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) and assumes the Eligible Individual’s award(s) in
connection with such transaction.




21

--------------------------------------------------------------------------------





(d) If the Participant is not an employee of the Company or one of its
Subsidiaries and provides other services to the Company or one of its
Subsidiaries, the Committee shall be the sole judge for purposes of this Plan
(unless a contract or the award otherwise provides) of whether the Participant
continues to render services to the Company or one of its Subsidiaries and the
date, if any, upon which such services shall be deemed to have terminated. The
Committee may also specify additional rules for determining if and when a
termination of employment or services has occurred for purposes of this Plan.


15.    Non-transferability. No Award granted under the Plan or any rights or
interests therein shall be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of except (a) to the Company, (b) by will or by the laws
of descent and distribution, (c) (other than in the case of an Incentive Stock
Option) to a family member (or former family member) pursuant to a domestic
relations order that is received by the Committee, (d) if the Participant has
suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or (e) by the authorization by
the Committee of “cashless exercise” procedures with third party brokers who
provide financing for the purpose of (or who otherwise facilitate) the exercise
of awards consistent with applicable laws and the express authorization of the
Committee; provided, however, that the Committee may, subject to such terms and
conditions as the Committee shall specify, permit the transfer of an Award that
is not an Incentive Stock Option to a Participant’s family members or to one or
more trusts established in whole or in part for the benefit of one or more of
such family members; provided further that the restrictions in this sentence
shall not apply to the shares received in connection with an Award after the
date that the restrictions on transferability of such shares set forth in the
applicable Award Agreement have lapsed. During the lifetime of a Participant, a
Stock Option or Stock Appreciation Right shall be exercisable only by, and
payments in settlement of Awards shall be payable only to, the Participant or,
if applicable, the “alternate payee” under a domestic relations order received
by the Committee or the family member or trust to whom such Stock Option, Stock
Appreciation Award or other Award has been transferred in accordance with the
previous sentence.


16.    Recapitalization or Reorganization.


(a) The existence of the Plan, the Award Agreements and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


(b) Notwithstanding any provision of the Plan or any Award Agreement, in the
event of any change in the outstanding Common Stock by reason of a stock
dividend, recapitalization, reorganization, reclassification, merger,
combination, consolidation,


22

--------------------------------------------------------------------------------





conversion, stock split, reverse stock split, combination, extraordinary
dividend or distributions, spinoff, split-up, or exchange of shares (a “Change
in Capitalization”) (i) the Committee shall make such proportionate adjustments
as may be necessary (in the form determined by the Committee in its sole
discretion) to reflect such change to prevent dilution or enlargement of the
rights of Participants under the Plan with respect to the aggregate number of
shares of Common Stock for which Awards in respect thereof may be granted under
the Plan (including the specific share limits, maximums and numbers of shares
set forth elsewhere in the Plan), the number of shares of Common Stock covered
by each outstanding Award, and the exercise or Award prices in respect thereof,
the securities, cash or other property deliverable upon exercise or payment of
any outstanding Awards, or subject to Section 13, the performance standards
applicable to any outstanding Awards and (ii) the Committee may make such other
adjustments, consistent with the foregoing, as it deems appropriate in its sole
discretion. Notwithstanding the foregoing, in each case, no adjustment shall be
made to any Award that would subject the holder of such Award to additional tax
under Section 409A of the Code with respect to such Award.


17.    Change in Control. The provisions of this Section 17 shall be effective
as to Awards granted on or after the Effective Date. Awards granted prior to the
Effective Date shall continue to be subject to the provisions of this Section 17
as in effect immediately prior to the Effective Date.


(a) Upon any Change in Control event in which the Company does not survive, or
does not survive as a public company in respect of its Common Stock, then the
Committee may make provision for a cash payment in settlement of, or for the
termination, assumption, substitution or exchange of any or all outstanding
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding Awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of any event
described in the preceding sentence in connection with which the Committee has
made provision for the Award to be terminated (and the Committee has not made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the Award) then, unless otherwise provided in the applicable Award
Agreement, (i) all Stock Options or Stock Appreciation Rights then outstanding
shall become fully exercisable as of the Change in Control, whether or not then
exercisable, (ii) all restrictions and conditions of all Restricted Stock Awards
then outstanding shall lapse as of the Change in Control, (iii) all restrictions
and conditions of all Restricted Stock Units then outstanding shall lapse and
such Restricted Stock Units shall become payable as of the Change in Control,
(iv) each other Award that is granted under this Plan shall become payable to
the holder of such Award as of the Change in Control. Notwithstanding the
foregoing, an Award shall not be accelerated and/or become payable pursuant to
this Section 17 to the extent that such acceleration and/or payment shall cause
the holder of such Award to be subjected to additional tax under Section 409A of
the Code with respect to such Award and, in such circumstances as to any Award,
the consideration to be paid with respect to the Award (which, for clarity, may
be adjusted as


23

--------------------------------------------------------------------------------





provided above) shall be payable at the same time as the Award would have
otherwise become payable in accordance with its terms without giving effect to
any change in the time or manner of payment because of the Change in Control
(subject to any termination or acceleration that may be permitted, without
resulting in any tax under, Section 409A of the Code).


(b) The Committee may provide for the accelerated vesting of an Award, as and to
the extent determined by the Committee, in connection with any Change in Control
or other circumstances.
(c) For purposes of this Section 17, an Award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an Award is assumed)
the Award continues after an event referred to above in Section 17(a), and/or is
assumed and continued by the surviving entity following such event (the
“Surviving Entity”) (including, without limitation, an entity that, as a result
of such event, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)), and confers
the right to purchase or receive, as applicable and subject to vesting and the
other terms and conditions of the Award, for each share of Common Stock subject
to the Award immediately prior to the event, the consideration (whether cash,
shares, or other securities or property) received in the event by the
shareholders of the Company for each share of Common Stock sold or exchanged in
such event (or the consideration received by a majority of the shareholders
participating in such event if the shareholders were offered a choice of
consideration); provided, however, that if the consideration offered for a share
of Common Stock in the event is not solely the ordinary common stock of a
successor corporation or a Parent, the Committee may provide for the
consideration to be received upon exercise or payment of the Award, for each
share subject to the award, to be solely ordinary common stock of the successor
corporation or a Parent equal in fair market value to the per share
consideration received by the shareholders participating in the event.
(d) The Committee may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of Stock Options, Stock Appreciation Rights or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess if any of the per share amount payable upon or in respect of such event
over the exercise or base price of the Award. In the case of a Stock Option or
Stock Appreciation Right or similar right as to which the per share amount
payable upon or in respect of such event is less than or equal to the exercise
or base price of the Award, the Committee may terminate such award in connection
with an event referred to in Section 17(a) without any payment in respect of
such Award.
(e) In any of the events referred to in Section 17(a), the Committee may take
such action contemplated by this Section 17 immediately prior to such event (as
opposed to on the occurrence of such event) to the extent that the Committee
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares and, in such
circumstances, will reinstate the original terms of the Award if an event giving
rise to an acceleration and/or termination does not occur.


24

--------------------------------------------------------------------------------





(g) The Committee may override the provisions of this Section 17 by express
provision in the Award Agreement and may accord any Eligible Individual a right
to refuse any acceleration, whether pursuant to the Award agreement or
otherwise, in such circumstances as the Committee may approve. The portion of
any Incentive Stock Option accelerated in connection with an event referred to
in this Section 17 (or such other circumstances as may trigger accelerated
vesting of the Award) shall remain exercisable as an Incentive Stock Option only
to the extent the applicable $100,000 limitation on Incentive Stock Options is
not exceeded (with the balance of such Stock Option then a Nonqualified Stock
Option).


18.    Amendment of the Plan. The Board or Committee may at any time and from
time to time terminate, modify, suspend or amend the Plan in whole or in part,
except that no termination, modification, suspension or amendment shall be
effective without shareholder approval if shareholder approval for the change is
required by applicable law. No termination, modification, suspension or
amendment of the Plan shall, without the consent of a Participant to whom any
Awards shall previously have been granted, materially and adversely affect his
or her rights under such Awards. Notwithstanding any provision herein to the
contrary, the Board or Committee shall have broad authority to amend the Plan or
any Stock Option to take into account changes in applicable tax laws, securities
laws, accounting rules and other applicable state and federal laws. In addition,
changes contemplated by Sections 16(b) and 17 of this Plan shall not be deemed
to constitute changes or amendments for purposes of this Section 18.


19.    Miscellaneous.


(a) Tax Withholding. No later than the date as of which an amount first becomes
includable in the gross income of the Participant for applicable income tax
purposes with respect to any award under the Plan, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, in accordance with rules and procedures established by the Committee,
the required withholding obligations may be settled with Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement, valued in a consistent manner at their fair market value. The
obligation of the Company under the Plan shall be conditioned upon such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.


(b) ISO Notice of Sale. Unless otherwise provided by the Committee, the
applicable Award Agreement for an Incentive Stock Option shall provide that if a
Participant makes a disposition, within the meaning of Section 424(c) of the
Code and the regulations promulgated thereunder, of any share of Common Stock
issued to such Participant pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such share of Common Stock to the Participant pursuant to such exercise, the
Participant shall, within ten (10) days of such


25

--------------------------------------------------------------------------------





disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office.


(c) Loans. On such terms and conditions as shall be approved by the Committee
and subject to compliance with applicable law, the Company may directly or
indirectly lend money to a Participant to accomplish the purposes of the Plan,
including to assist such Participant to acquire or carry shares of Common Stock
acquired upon the exercise of Stock Options granted hereunder, and the Committee
may also separately lend money to any Participant to pay taxes with respect to
any of the transactions contemplated by the Plan.


(d) No Right to Grants or Employment. No Eligible Individual or Participant
shall have any claim or right to receive grants of Awards under the Plan.
Nothing in the Plan or in any Award or Award Agreement shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, or interfere in any way with
the right of the Company or a Subsidiary to terminate the employment of any of
its employees at any time, with or without cause.


(e) Unfunded Plan. Awards payable under this Plan shall be payable in shares or
from the general assets of the Company, and no special or separate reserve, fund
or deposit shall be made to assure payment of such Awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company by reason of any Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any of its Subsidiaries and any
Participant, beneficiary or other person. To the extent that a Participant,
beneficiary or other person acquires a right to receive payment pursuant to any
Award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or payments in lieu thereof with
respect to Awards hereunder.


(f) Other Employee Benefit Plans. Unless otherwise provided by the Committee,
payments received by a Participant under any Award made pursuant to the
provisions of the Plan shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by the Company.


(g) Securities Law Restrictions. The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem


26

--------------------------------------------------------------------------------





advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange or any other exchange upon
which the Common Stock is then listed, and any applicable federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such shares issued in certificate form, or a notation to be made on any such
shares issued in book entry form, as applicable, to make appropriate reference
to such restrictions. No Award shall be granted or shares of Common Stock shall
be issued hereunder unless the Company shall have determined that such grant or
issuance is in compliance with, or pursuant to an exemption from, all applicable
federal and state securities laws.


(h) Plan Construction. The Plan and each Award Agreement is intended to comply
with, and not result in any tax, penalty or interest under, Section 409A of the
Code. The Plan and each Award Agreement shall be construed and interpreted
consistent with that intent.


(i) No Liability. Neither the Board nor any other Committee, nor any member
thereof or person acting at the direction thereof, nor the Company or any of its
Affiliates, shall be liable for any damages of a Participant or any other person
should a Stock Option intended as an Incentive Stock Option fail to meet the
requirements of the Code applicable to Incentive Stock Options, should any other
Award(s) fail to qualify for any intended tax treatment, should any Award grant
or other action with respect thereto not satisfy Rule 16b-3 promulgated under
the Exchange Act, or otherwise for any tax (including, without limitation, under
Section 409A of the Code) or other liability imposed on a Participant with
respect to an Award.


(j) Award Agreement. Each Eligible Individual receiving an Award under the Plan
shall enter into an Award Agreement in a form specified by the Committee
agreeing to the terms and conditions of the Award and such other matters as the
Committee shall, in its sole discretion, determine. In the event of any conflict
or inconsistency between the Plan and any such Award Agreement, the Plan shall
govern, and the Award Agreement shall be interpreted to minimize or eliminate
any such conflict or inconsistency.


(k) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.


(l) Applicable Law. Except as to matters of federal law and unless otherwise
provided by the Committee, the Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to conflicts of law principles.


(m) Effective Date. This amended and restated version of the Plan shall be
effective May 19, 2017 (the “Effective Date”), provided that the Plan is
approved by the Company’s shareholders within 12 months after that date.




27

--------------------------------------------------------------------------------





(n) Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Committee or this Plan, a Participant shall not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the Participant. No adjustment will be made for dividends
or other rights as a shareholder for which a record date is prior to such date
of delivery.


(o) Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.


(p) Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.


(q) Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.


(r) Clawback Policy. The Awards granted under this Plan are subject to the terms
of the Company’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any shares of Common Stock or other cash or property received with respect to
the Awards (including any value received from a disposition of the shares
acquired upon payment of the Awards).


(s) International Awards. One or more Awards may be granted to Eligible
Individuals who provide services to the Company or an Affiliate outside of the
United States. Any Awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, to this Plan and
approved by the Committee from time to time. The Awards so granted need not
comply with other specific terms of the Plan, provided that shareholder approval
of any deviation from the specific terms of the Plan is not required by
applicable law or any applicable listing agency. The Committee may adopt a
different methodology for determining Fair Market Value with respect to one or
more Awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other treatment for the particular Award(s) and
such different methodology may include, without limitation, determining the fair
market value based on an average of closing prices (or the average of high and
low daily trading prices) for a specified day or period on or preceding the
relevant date.


(t) Assumed Awards. Awards may be granted to Eligible Individuals in
substitution for or in connection with an assumption of employee stock options,
stock appreciation rights, restricted stock, restricted stock units, or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Individuals in respect of the Company or one of its Affiliates,
in connection with a distribution, merger or other


28

--------------------------------------------------------------------------------





reorganization by or with the granting entity or an affiliated entity, or the
acquisition by the Company or one of its Affiliates, directly or indirectly, of
all or a substantial part of the stock or assets of the employing entity. The
awards so granted need not comply with other specific terms of the Plan,
provided the awards reflect adjustments giving effect to the assumption or
substitution consistent with any conversion applicable to the common stock (or
the securities otherwise subject to the award) in the transaction and any change
in the issuer of the security. Any shares of Common Stock that are delivered and
any awards that are granted by, or become obligations of, the Company, as a
result of the assumption by the Company of, or in substitution for, outstanding
awards previously granted or assumed by an acquired company (or previously
granted or assumed by a predecessor employer (or direct or indirect parent
thereof) in the case of persons that become employed by the Company or one of
its Affiliates in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under the Plan.




29